EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with inventor Ali Kiani on 1/7/2021.
The application has been amended as follows to include amendments to the claims entered on 12/28/2020: 
In claim 4, line 1, the word “claims” has been changed to “claim”.
In claim 14, line 3, after the word “rails” the following phrase has been inserted, “which are configured with one or more of groups consisting of turns or loop or inversion,”.
In claim 14, line 8, after the phrase “installed on the vehicle main body” the following phrase has been inserted, “and projecting away from the vehicle main body”.
In claim 14, line 9, the word “rotatably” has been inserted between the words “unit” and “mounted”.
In claim 14, line 9, after the word “body” the following phrase has been inserted, “, and distal from an axis of rotation,”.
In claim 14, line 17, the word “is” is inserted between “rider” and “moving”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 9, and 14. Claims 1-13 were previously indicated allowed. Claim 14 has been amended to include the allowable subject matter of claim 16, which was previously indicated as allowed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617